Orders, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about June 30, 2003, which, after a fact-finding determination and dispositional hearing, terminated respondent father’s parental rights to the subject children and committed their custody and guardianship jointly to petitioner child-care agency and the Commissioner of Social Services for the purpose of adoption placement, unanimously affirmed, without costs.
Clear and convincing evidence supports the court’s determination that the father is unable, at present and for the foreseeable future, to provide proper and adequate care for the children (Social Services Law § 384-b [4] [c]). We reject his claim that the psychological evaluation was flawed. Dr. Scholler testi*363fied that his evaluation was based not on the father’s thick accent, but rather on his inability to comprehend what was being said to him, to put ideas together, and to learn from his experiences. There was unrebutted medical opinion testimony that, given the special needs of these children, the father was unable to deal with their situation and that no amount of training would prepare him to respond appropriately. In these circumstances, his parental rights were properly terminated (see Matter of Jessica Latasha B., 234 AD2d 48 [1996]). Concur—Tom, J.P., Mazzarelli, Andrias, Friedman and Catterson, JJ.